This court, being of opinion that the circuit court did not err in reversing the judgment of the court of common pleas of Lucas county in the case of Copelin v. The Wabash Railroad Co., but did err in refusing to render a final judgment in favor of the plaintiff below in accordance with the prayer of his petition in error, and in remanding the case to the court of common pleas for a new trial, does hereby affirm that part of the judgment which reverses the judgment of the court of common pleas, and does hereby reverse the part thereof which remands the cause to the court of common pleas for a new trial.
And proceeding to render the judgment which said circuit court should have rendered, it is considered and adjudged that the cross-petition of the defendant below, the said Wabash Railroad *490Company, be and the same is hereby dismissed at its costs; and this cause is remanded to the court of common pleas of Lucas county with direction to said court to render final judgment in said cause in favor of plaintiff below, the said I. W. Copelin, and against defendant below, the said The Wabash Railroad Company, on said plaintiff’s petition, for the amount therein prayed, and for interest and costs.
Davis, C. J., Spear, Shauck, Johnson, Donahue and O’Hara, JJ., concur.